EXHIBIT 99.1 En Pointe Technologies, Inc. Announces Sale of Controlling Interest in Information Technology Service Business Los Angeles, CA – July 9, 2008 - En Pointe Technologies, Inc. (NASDAQ:ENPT):a leading national provider of business-to-business information technology products, services and solutions, today announced that its wholly-owned subsidiary, En Pointe Technologies Sales, Inc. (“SalesCo”) entered into an agreement to sell a majority interest in its IT service business.In structuring the sale, SalesCo will transfer substantially all of its service employees and related contracts to its wholly-owned subsidiary, En Pointe Global Services, LLC (“EPGS”). Allied Digital Services Ltd (“ADSL”), a publicly traded corporation on the Bombay Stock Exchange in India, will acquire from SalesCo an 80.5% interest in EPGS for $10 million in cash and 745,000 shares of ADSL stock with a one year lockup from the date of issuance.The shares of ADSL stock are currently valued at approximately $14 million as quoted on the Bombay Stock Exchange.SalesCo will retain the remaining 19.5% interest in EPGS. In connection with the transaction, En Pointe, SalesCo and EPGShave also signed cooperative sales and marketing as well as subcontracting agreements offering the En Pointe customers more service offerings.Bob Din, En Pointe’s CEO stated, “ADSL is a perfect complementary fit with the En Pointe Global Services organization.Our combined offerings will allow EPGS to deliver complete or partial outsourcing of critical Information Technology Infrastructure management and support solutions, creating a globally optimized delivery model.We will be one of the few companies to offer comprehensive offshore based I.T. solutions coupled with our U.S. based sales, project management, dispatch, field technicians and local engineers.ADSL also gives En Pointe Global Services the strong financial platform to continue to accelerate growth and expand its current offerings. En Pointe will continue to sell I.T. hardware and software licensing and will work closely with the En Pointe Global Services teams to offer our mutual customers the three pillars we have built En Pointe on, hardware, software and services.” Nitin Shah Chairman of ADSL stated “Allied Digital has been searching for the right acquisition to accelerate our entry into the vast U.S. marketplace.En Pointe Global Services will give us a large portfolio of premier customers, a mature sales and delivery team and field technicians and engineers across the U.S.It is our intent to leave the EPGS organization completely intact and operate autonomously with current management.
